Title: To Thomas Jefferson from Andrew Parks, 10 October 1806
From: Parks, Andrew
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore 10th. Octr. 1806
                        
                        Altho’ I have not the honor to be personally known to you, the circumstance of Mr. Purviance’s death the late
                            Collector of this Port, has induced me to venture upon the liberty of addressing you, and to solicit You for the
                            appointment.—I have the pleasure to be acquainted with Mr. Madison and I beg leave to refer You to him for his opinion of
                            me.—It has so happened that I have never had the happiness to be known to you, though I presume you are acquainted with
                            Mrs. Parks’s connexions generally.—I flatter myself that if it should be necessary, I can produce from this place,
                            satisfactory testimonials of my character and qualifications for the Office.—And if I am so fortunate as to obtain from
                            Your goodness, this very especial mark of your favour, I will endeavour, by the correctness of my deportment, and
                            integrity in the discharge of the duties appertaining to the Office; to merit your approbation, and to give general
                            satisfaction to the public.—
                        Mrs. Parks desires to be respectfully remembered to you. &
                        I am Sir, with infinite respect Yr. very Obt. Hbl. Servt.
                        
                            Andw. Parks
                            
                        
                    